     Case 3:19-cv-02407-CAB-AHG Document 5 Filed 05/05/20 PageID.145 Page 1 of 1


 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                           SOUTHERN DISTRICT OF CALIFORNIA
 5
 6   CYRUS A. PARSA et al.                                 Case No.: 19-cv-2407-CAB-AHG
 7                                       Plaintiffs,
                                                           ORDER TO SHOW CAUSE
 8   v.
 9   GOOGLE L.L.C. et al.,
10                                     Defendants.
11
           This matter comes before the Court on review of the docket. On December 16, 2019,
12
     the complaint was filed [Doc. No. 1], and the summons was issued that same day [Doc.
13
     No. 2]. On February 26, 2020, an amended complaint [Doc. No. 3] was filed, and an
14
     amended summons was issued that same day [Doc. No. 4]. No other activity has occurred
15
     in this case, and there is no indication on the docket that either complaint has been served
16
     on any of the dozens of defendants. Under Federal Rule of Civil Procedure 4(m), “[i]f a
17
     defendant is not served within 90 days after the complaint is filed, the court—on motion
18
     or on its own after notice to the plaintiff—must dismiss the action without prejudice against
19
     that defendant or order that service be made within a specified time.” Accordingly,
20
     Plaintiff is hereby ORDERED TO SHOW CAUSE in writing, on or before May 19, 2020,
21
     why this matter should not be dismissed for failure to prosecute. Failure to timely respond
22
     to this order will result in dismissal of this lawsuit.
23
           It is SO ORDERED.
24
     Dated: May 5, 2020
25
26
27
28

                                                       1
                                                                                19-cv-2407-CAB-AHG
